Case 3:20-cv-00443-DJN Document 18 Filed 09/18/20 Page 1 of 1 PagelD# 66

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT TREPETA,
Plaintiff,

Vv. Civil No. 3:20cev443 (DJN)

TRUIST BANK,
Defendant.

ORDER

This matter comes before the Court on Plaintiff Robert Trepeta’s (“Plaintiff”) Notice of
Voluntary Dismissal (ECF No. 17), giving notice to the Court that he dismisses without
prejudice this action against Defendant Truist Bank (“Defendant”). Accordingly, pursuant to
Fed. R. Civ. P. 41(a), it is hereby ORDERED that this action is hereby DISMISSED WITHOUT
PREJUDICE, with each party to bear its own fees and costs. The Court further DENIES AS
MOOT Defendant’s Motion to Dismiss (ECF No. 9).

This case is now CLOSED.

Let the Clerk file a copy of this Order electronically and notify all counsel of record.

It is so ORDERED. /
/s/ A/

David J. Novak  {/\/
United States District Judge
Richmond, Virginia
Dated: September 18. 2020
